DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Segroves et al (US 2016/0362865).
As to claim 1, Segroves et al discloses a sediment-control fence 5 comprising an anisotropic fabric having a lower grade line 26 and an upper edge 22 defining an installed height extending between the lower grade line and the upper edge, the anisotropic fabric comprising fibrillated yarn (see para [0044], “slit tape, fibrillated, and the like”) running in a transverse direction substantially parallel with the installed height, or running in a machine direction substantially parallel with a length of the anisotropic fabric.
As to claim 2, Segroves et al discloses wherein the fibrillated yarn runs in the transverse direction (see para [0045]).
As to claim 3, Segroves et al discloses wherein the anisotropic fabric comprises monofilaments running in the machine direction (see para [0045]).
As to claim 4, Segroves et al discloses wherein the fibrillated yarn and monofilaments are woven in a plain weave pattern (see para [0045]).
As to claim 5, Segroves et al discloses wherein the plain weave pattern comprises a two-pick weave of the fibrillated yarn (see para [0045]).
As to claim 6, Segroves et al discloses wherein the fibrillated yarn comprises a first fibrillated strand and a second fibrillated strand, and the first and second fibrillated strands have substantially the same denier (see para [0047]).
As to claim 7, Segroves et al discloses wherein the transverse-direction fibrillated yarn has a denier of from 1,000 to 2,000, and the machine-direction monofilaments have a denier of from 3,000 to 6,000 (see para [0047]).
As to claim 11, Segroves et al discloses further comprising at least one marking stripe (32,34, 36, 38) running along the length of the anisotropic fabric having an appearance different from an appearance of a remainder of the anisotropic fabric.
As to claim 12, Segroves et al discloses wherein the at least one marking stripe (32,34, 36, 38) is non-reinforcing.

As to claim 13, Segroves et al discloses wherein the at least one marking stripe 34 is located at a height between the lower grade line and the upper edge corresponding to a height of the center of pressure at overtopping.
As to claim 14, Segroves et al discloses comprising another one of the marking stripes 36 located at a height between the lower grade line and the upper edge corresponding to a height of the center of pressure at half overtopping.
As to claim 15, Segroves et al discloses a sediment-control fence system comprising: anchoring posts 52; and a sediment-control fence 5 for attachment to the anchoring posts comprising an anisotropic fabric having a lower grade line 26 and an upper edge 22 defining an installed height extending between the lower grade line and the upper edge, the anisotropic fabric comprising fibrillated yarn (see para [0044], “slit tape, fibrillated, and the like”) running in a transverse direction substantially parallel with the installed height, or running in a machine direction substantially parallel with a length of the anisotropic fabric.
As to claim 16, Segroves et al discloses wherein the fibrillated yarn runs in the transverse direction, and the anisotropic fabric comprises monofilaments running in the machine direction (see para [0045]).
As to claim 17, Segroves et al discloses wherein the fibrillated yarn and monofilaments are woven in a double pick plain weave pattern (see para [0045]).
As to claim 18, Segroves et al discloses wherein at least one marking stripe (32, 34, 36, 38) having an appearance different from an appearance of a remainder of the anisotropic fabric runs along the length of the anisotropic fabric at a location corresponding to an attachment point between the anisotropic fabric and at least one of the anchoring posts.
As to claim 19, Segroves et al discloses wherein the at least one marking stripe (32, 34, 36, 38) is non-reinforcing.
As to claim 20, Segroves et al discloses wherein the at least one marking stripe 34 is located at a height between the lower grade line and the upper edge corresponding to a height of the center of pressure at overtopping.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segroves et al (US 2016/0362865).
As to claim 8, Segroves et al does not disclose wherein the transverse-direction fibrillated yarn has a tensile strength of from 30 to 60 pounds and an elongation of from 10 to 25 percent, and the machine-direction monofilaments have a tensile strength of from 10 to 25 pounds and an elongation of from 8 to 20 percent; however, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide such characteristics because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.
As to claim 9, Segroves et al does not disclose wherein the anisotropic fabric comprises from 4 to 20 of the transverse-direction fibrillation yarns per inch measured in the machine direction, and from 20 to 50 of the machine-direction monofilaments per inch measured in the transverse direction; however, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide such characteristics because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.
As to claim 10, Segroves et al does not disclose wherein each transverse-direction fibrillated yarn has a width of from 0.08 to 0.3 inch, and each machine-direction monofilament has a width of from 0.01 to 0.05 inch; however, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide such characteristics because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678